DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 3 June 2021 is acknowledged. 
Information Disclosure Statement
	The information disclosure statement, filed 27 November 2019, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20191127, is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a.	Claim 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing learning a machine learning model. The claim limitations can be fall in category of “concepts relating to organizing or analyzing information in a way that can be performed manually or mentally” (See MPEP 2106.04(a)(2)-Part III; See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)) as a whole, which makes the claim an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim discloses explicitly processes being implemented by a processor and a memory. In other words, there is not even at least a processor that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Therefore, claims 1-3 cannot be eligible under 35. U.S.C. 101.
b.	Regarding claims 4-5, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the same abstract idea identified in claim 3 with additional elements, which make the scope a little bit narrower. However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For the same reasons set forth above, the claims are not patent eligible under 35 U.S.C. 101.
c.	Claims 8-9 are rejected under 35 U.S.C. 101 because this claim has two issues. First, the claimed invention can be interpreted as not falling within at least one of the four categories of patent eligible subject matter because the claim recites a computer program, which can be interpreted as a computer software. A computer software does not fall in the statutory category.
Second, if the computer program is not interpreted as a computer software, the computer program product can be interpreted as a machine-readable storage medium, which typically covers both forms of non-transitory tangible medium and transitory propagating signals per se under the broadest reasonable interpretation of the claims. The specification of the application does not preclude the machine-readable medium construed as transitory tangible medium and transitory propagating signals per se. A claims drawn to such machine-readable 
d.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a classifier. The claim limitations can be fall in category of “concepts relating to organizing or analyzing information in a way that can be performed manually or mentally” (See MPEP 2106.04(a)(2)-Part III; See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)) as a whole, which makes the claim an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim discloses explicitly processes being implemented by a processor and a memory. In other words, there is not even at least a processor that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Therefore, claim 10 cannot be eligible under 35. U.S.C. 101.
e.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a generator. The claim limitations can be fall in category of “concepts relating to organizing or analyzing information in a way that can be performed manually or mentally” (See MPEP 2106.04(a)(2)-Part III; See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)) as a whole, which makes the claim an abstract idea.
 the claim discloses explicitly processes being implemented by a processor and a memory. In other words, there is not even at least a processor that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Therefore, claim 11 cannot be eligible under 35. U.S.C. 101.

Double Patenting
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 9-12 of copending Application No. 16/902,049, respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
a.	Regarding claim 1, claim 1 of the copending application discloses a learning method comprising learning a machine learning model that inputs or outputs image data, with data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio (claim 1, limitation 1).

giving data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio to a machine learning model that is defined to, when image data is input, output a classification of the input image data (claim 3, limitation 1); and 
learning the machine learning model as a classifier (claim 3, limitation 2).
c.	Regarding claim 3, claim 4 of the copending application discloses a learning method comprising
using a machine learning model for image generation that is defined to, when any data is input, output specific image data and a machine learning model for classification that is defined to, when image data output from the machine learning model for image generation or other image data is input, output a classification of the input image data (claim 4, limitation 1), and 
using data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio (claim 4, limitation 1),
learning the machine learning model for classification and the machine learning model for image generation by GAN (Generative Adversarial Networks) (claim 4, limitation 2).
d.	Regarding claim 8, claim 9 of the copending application discloses a computer program that causes a computer to perform processes of:
storing therein definition data of a machine learning model that is defined to, when image data is input, output a classification of an image based on the image data (claim 9, limitation 1);
giving data for learning to a machine learning model based on the definition data, the data for learning including image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio (claim 9, limitation 2); and
learning the machine learning model as a classifier (claim 9, limitation 3).

storing therein definition data of a machine learning model for image generation that is defined to, when any data is input, output specific image data (claim 10, limitation 1) and
definition data of a machine learning model for classification that is defined to, when image data output from the machine learning model for image generation or other image data is input, output a classification of an image based on the input image data (claim 10, limitation 2);
leaving out a component that is difficult to visually judge at a predetermined ratio of image data output from the machine learning model for classification or image data given to the machine learning model for classification to reduce an information amount (claim 10, limitation 3); and
learning the machine learning model for classification and the machine learning model for image generation by GAN (claim 10, limitation 4).
f.	Regarding claim 10, claim 11 of the copending application discloses a classifier comprising:
an input layer to which image data is input (claim 11, limitation 1); an output layer that outputs a classification of an image based on the image data (claim 11, limitation 2); and
an intermediate layer that includes a machine learning model (claim 11, limitation 3), wherein
the classifier is learned by training data including image data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio, and a classification label of the image data, to cause a computer to output a classification of an input image (claim 11, limitation 4).
g.	Regarding claim 11, claim 12 of the copending application discloses a generator comprising:
an input layer to which any data is input (claim 12, limitation 1); 

an intermediate layer that includes a machine learning model (claim 12, limitation 3), wherein
the generator is learned by GAN including a machine learning model for classification that performs classification whether image data output from the output layer is the image data output from the output layer, by using the image data output from the output layer or data for learning obtained by leaving out a component that is difficult, to visually judge to reduce an information amount at a predetermined ratio of image data given to the machine learning model for classification (claim 12, limitation 4), and
the generator is learned to cause a computer to output image data based on any input data (claim 12, limitation 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-14 and 16-17 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Vogels et al. (US 2018/0293496 A1).
a.	Regarding claim 1, Vogels discloses a learning method comprising learning a machine learning model that inputs or outputs image data, with data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio (Vogels discloses that “one or more initial iterations of the training may be performed by randomly sampling the set of input images using a uniform probability to obtain a set of intermediate denoised images. Each intermediate denoised image corresponds to a respective input image … for each respective input image, an error gradient is evaluated by comparing a corresponding intermediate denoised image to the respective input image … one or more additional iterations of the training may be performed by sampling the set of input images according to a probability function based on the error gradient of each input image of the set of input images to obtain a set of optimized parameters associated with the nodes of the plurality of hidden layers. Once the neural network has been trained, the neural network may be used to denoise a new input image” at Figs. 11-1108, 1110, and 1112 and ¶¶0038, 0041, and 0156-0158).
b.	Regarding claim 2, Vogels discloses a learning method comprising:
giving data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio to a machine learning model that is defined to, when image data is input, output a classification of the input image data (Vogels discloses that “one or more initial iterations of the training may be performed by randomly sampling the set of input images using a uniform probability to obtain a set of intermediate denoised images. Each intermediate denoised image corresponds to a respective input image … for each respective input image, an error gradient is evaluated by comparing a corresponding intermediate denoised image to the respective input image … one or more additional iterations of the training may be performed by sampling the set of input images according to a probability function based on the error gradient of each input image of the set of input images to obtain a set of optimized parameters associated with the nodes of the plurality of hidden layers. Once the neural network has been trained, the neural network may be used to denoise a new input image” at Figs. 11-1108, 1110, and 1112 and ¶¶0038, 0041, and 0156-0158); and 
learning the machine learning model as a classifier (Vogels discloses that “The discriminator 1330 may be configured to output a quality metric, which is input to the generator 1320. In some embodiments, the quality metric may be a number between 0 and 1, indicating the probability that the input image the discriminator 1330 receives belongs to the class of denoised images or the class of ground truth images. For example, a value of "0" may mean that it is highly probable that the input image belongs to the class of ground truth images, and a value of "1" may mean that it is highly probable that the input image belongs to the class of denoised images. In some other embodiments, the quality metric may be any real number that represents an "energy" assigned to the input image by the discriminator” at Figs. 13-1330, 14A-1330, 14B-1330, and ¶0191).
c.	Regarding claim 3, Vogels discloses a learning method comprising
using a machine learning model for image generation that is defined to, when any data is input, output specific image data and a machine learning model for classification that is defined to, when image data output from the machine learning model for image generation or other image data is input, output a classification of the input image data (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330 and ¶¶0193-0198); 
using data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio (Vogels discloses that “one or more initial iterations of the training may be performed by randomly sampling the set of input images using a uniform probability to obtain a set of intermediate denoised images. Each intermediate denoised image corresponds to a respective input image … for each respective input image, an error gradient is evaluated by comparing a corresponding intermediate denoised image to the respective input image … one or more additional iterations of the training may be performed by sampling the set of input images according to a probability function based on the error gradient of each input image of the set of input images to obtain a set of optimized parameters associated with the nodes of the plurality of hidden layers. Once the neural network has been trained, the neural network may be used to denoise a new input image” at Figs. 11-1108, 1110, and 1112 and ¶¶0038, 0041, and 0156-0158),
learning the machine learning model for classification and the machine learning model for image generation by GAN (Generative Adversarial Networks) (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330, 14A, and 14B and ¶¶0193-0198).
d.	Regarding claim 4, Vogels discloses wherein a loss function of the machine learning model for classification is calculated by reducing an information amount at a predetermined ratio of both or either one of the image data output from the machine learning model for image generation and the other image data, and giving the image data with the reduced information amount to the machine learning model for classification (Vogels discloses that “In supervised machine learning, the aim may be to create models that accurately predict the value of a response variable as a function of explanatory variables. Such a relationship is typically modeled by a function that estimates the response variable y as a function y=f([right arrow over (x)], [right arrow over (w)]) of the explanatory variables [right arrow over (x)] and tunable parameters [right arrow over (w)] that are adjusted to make the model describe the relationship accurately. The parameters [right arrow over (w)] are learned from data. They are set to minimize a cost function or loss function L (.sub.train [right arrow over (w)]))…” at ¶0045-0047), and
a loss function of the machine learning model for image generation is calculated by giving the image data output from the machine learning model for image generation to the machine learning model for classification without reducing an information amount thereof (Vogels discloses that “In supervised machine learning, the aim may be to create models that accurately predict the value of a response variable as a function of explanatory variables. Such a relationship is typically modeled by a function that estimates the response variable y as a function y=f([right arrow over (x)], [right arrow over (w)]) of the explanatory variables [right arrow over (x)] and tunable parameters [right arrow over (w)] that are adjusted to make the model describe the relationship accurately. The parameters [right arrow over (w)] are learned from data. They are set to minimize a cost function or loss function L (.sub.train [right arrow over (w)]))…” at ¶0045-0047).
e.	Regarding claim 5, claim 5 is a duplicate of claim 4. See rejection of claim 4 for further explanation.
d.	Regarding claim 6, Vogels discloses wherein a loss function of a machine learning model that outputs image data is calculated by reducing an information amount at a predetermined ratio of the image data output from the machine learning model or image data given to the machine learning model (Vogels discloses that “In supervised machine learning, the aim may be to create models that accurately predict the value of a response variable as a function of explanatory variables. Such a relationship is typically modeled by a function that estimates the response variable y as a function y=f([right arrow over (x)], [right arrow over (w)]) of the explanatory variables [right arrow over (x)] and tunable parameters [right arrow over (w)] that are adjusted to make the model describe the relationship accurately. The parameters [right arrow over (w)] are learned from data. They are set to minimize a cost function or loss function L (.sub.train [right arrow over (w)]))…” at ¶0045-0047).
e.	Regarding claim 7, Vogels discloses wherein image data with a reduced information amount is generated by preferentially leaving out a component that is difficult to visually judge (Vogels discloses that “one or more initial iterations of the training may be performed by randomly sampling the set of input images using a uniform probability to obtain a set of intermediate denoised images. Each intermediate denoised image corresponds to a respective input image … for each respective input image, an error gradient is evaluated by comparing a corresponding intermediate denoised image to the respective input image … one or more additional iterations of the training may be performed by sampling the set of input images according to a probability function based on the error gradient of each input image of the set of input images to obtain a set of optimized parameters associated with the nodes of the plurality of hidden layers. Once the neural network has been trained, the neural network may be used to denoise a new input image” at Figs. 11-1108, 1110, and 1112 and ¶¶0038, 0041, and 0156-0158).
f.	Regarding claims 8-9, claims 8-9 are analogous and correspond to claims 2-3, respectively. See rejection of claims 2-3 for further explanation.
g.	Regarding claim 10, Vogels discloses a classifier comprising:
an input layer to which image data is input; an output layer that outputs a classification of an image based on the image data (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330, 14A, and 14B and ¶¶0193-0198); and
an intermediate layer that includes a machine learning model (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330, 14A, and 14B and ¶¶0193-0198), wherein
the classifier is learned by training data including image data for learning that includes image data in which a component that is difficult to visually judge is left out to reduce an information amount at a predetermined ratio, and a classification label of the image data, to cause a computer to output a classification of an input image (Vogels discloses that “one or more initial iterations of the training may be performed by randomly sampling the set of input images using a uniform probability to obtain a set of intermediate denoised images. Each intermediate denoised image corresponds to a respective input image … for each respective input image, an error gradient is evaluated by comparing a corresponding intermediate denoised image to the respective input image … one or more additional iterations of the training may be performed by sampling the set of input images according to a probability function based on the error gradient of each input image of the set of input images to obtain a set of optimized parameters associated with the nodes of the plurality of hidden layers. Once the neural network has been trained, the neural network may be used to denoise a new input image” at Figs. 11-1108, 1110, and 1112 and ¶¶0038, 0041, and 0156-0158).
h.	Regarding claim 11, Vogels discloses a generator comprising:
an input layer to which any data is input; an output layer that outputs image data of an image generated based on the data (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330, 14A, and 14B and ¶¶0193-0198); and
an intermediate layer that includes a machine learning model (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330, 14A, and 14B and ¶¶0193-0198), wherein
the generator is learned by GAN including a machine learning model for classification that performs classification whether image data output from the output layer is the image data output from the output layer, by using the image data output from the output layer or data for learning obtained by leaving out a component that is difficult, to visually judge to reduce an information amount at a predetermined ratio of image data given to the machine learning model for classification (Vogels discloses that “one or more initial iterations of the training may be performed by randomly sampling the set of input images using a uniform probability to obtain a set of intermediate denoised images. Each intermediate denoised image corresponds to a respective input image … for each respective input image, an error gradient is evaluated by comparing a corresponding intermediate denoised image to the respective input image … one or more additional iterations of the training may be performed by sampling the set of input images according to a probability function based on the error gradient of each input image of the set of input images to obtain a set of optimized parameters associated with the nodes of the plurality of hidden layers. Once the neural network has been trained, the neural network may be used to denoise a new input image” at Figs. 11-1108, 1110, and 1112 and ¶¶0038, 0041, and 0156-0158), and
the generator is learned to cause a computer to output image data based on any input data (Vogels discloses that “The generator 1320 and discriminator 1330 may be trained jointly and in turns. Each of them may have its own optimization target, which can follow any of the common GAN objectives. In some embodiments, each of the generator 1320 and the discriminator 1330 may be optimized using a stochastic gradient descent training procedure … training a GAN” ” at Figs. 13-1320, 13-1330, 14A, and 14B and ¶¶0193-0198).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609